J-A13031-20
J-A13032-20
                              2020 Pa. Super. 184

E.K.,                                    :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                         Appellee        :
                                         :
              v.                         :
                                         :
J.R.A.,                                  :
                                         :
                         Appellant       :     No. 3233 EDA 2019

              Appeal from the Order Entered November 6, 2019
                in the Court of Common Pleas of Bucks County
              Domestic Relations at No(s): No. 2018-61024-A-40


E.K.,                                    :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                         Appellee        :
                                         :
              v.                         :
                                         :
J.R.A.,                                  :
                                         :
                         Appellant       :     No. 3445 EDA 2019

               Appeal from the Order Entered November 6, 2019
                in the Court of Common Pleas of Bucks County
                  Family Division at No(s): No. 2018-61024-C

BEFORE: BENDER, P.J.E., LAZARUS, J. and STRASSBURGER, J.*

OPINION BY STRASSBURGER, J.:                      FILED AUGUST 07, 2020

        Appellant, J.R.A. (Father), appeals from two interrelated orders. The

first is an order entered pursuant to the Protection from Abuse (PFA) Act, 23

Pa.C.S. §§ 6101-6122, granting the petition filed by E.K. (Mother) (PFA Final




* Retired Senior Judge assigned to the Superior Court.
J-A13031-20
J-A13032-20

Order). The second is an order entered pursuant to the Child Custody Act, 23

Pa.C.S. §§ 5321-5340, which found Father to be in contempt of a prior custody

order (Custody Contempt Order). We affirm the PFA Final Order, but vacate

the Custody Contempt Order.1

      Mother and Father are parents to J.A., born in 2003 (Daughter), and

E.A., born in 2006 (Son) (collectively, Children). Mother and Father never

married, but lived together for over 17 years. They separated in 2017. Mother

now resides with J.G. (Boyfriend) and Father resides with D.M. (Girlfriend).

      The parties have a history of custody and PFA litigation.    By way of

background, the first filings occurred in June 2018, when Mother filed an

emergency complaint for custody and a PFA petition. In the PFA petition, she

averred that Father had recently inundated her with over 560 text messages

in one week, including links to songs with violent lyrics. She described an

alleged history of past abuse, including violence during her pregnancies, an

incident in 2011 where Father placed his hands on her throat and slammed

her head to the ground, an incident in 2014 where Father injured Mother’s

wrist by backing up a truck while her hand was stuck in the steering wheel

and she was standing on the sideboard during an argument, and an incident




1Father filed separate notices of appeal in the PFA matter (3233 EDA 2019;
PFA Appeal) and the custody matter (3445 EDA 2019; Custody Appeal). The
PFA Appeal and Custody Appeal were listed consecutively before this panel.
The trial court filed a combined Pa.R.A.P. 1925(a) opinion for both cases. For
ease of disposition, we discuss and resolve both appeals herein.
                                    -2-
J-A13031-20
J-A13032-20

in 2017 where Father shoved her head against the wall.         In the custody

petition, she sought primary physical and legal custody, and made similar

averments to those she made in the PFA petition. Following the grant of a

temporary PFA order, Mother and Father resolved the pending PFA petition by

agreement and negotiated a final PFA order that expired in January 2019.

See PFA Order, 6/27/2018. In the negotiated order, the parties agreed to

share custody of Children on a 50/50 basis. The parties also resolved the

pending custody petition by agreement in August 2018, wherein the parties

agreed to continue sharing physical custody on a 50/50 basis. See Custody

Order, 8/9/2018.

      In September 2018, Mother filed an emergency petition to modify the

custody arrangement, followed by a motion for contempt of the PFA order.

Both involved allegations that Father had posted lyrics to a song on his

Facebook page that Mother viewed as a threat due to the violent nature of the

lyrics and Father’s substitution of the names of Mother and Boyfriend in the

lyrics. The motion for contempt in the PFA matter was dismissed in October

2018, but the June 27, 2018 PFA order remained in effect.

      In the meantime, while Mother’s emergency petition for custody

modification was still pending, Mother filed a second emergency petition for

custody modification in January 2019. She also filed a PFA petition on behalf

of Children. Inter alia, both January 2019 filings contained averments of an

incident, while Children were in Father’s care, during which Father was violent

                                     -3-
J-A13031-20
J-A13032-20

with Girlfriend, injuring Girlfriend. Specifically, Mother averred that Daughter

contacted Mother while Daughter was in Father’s custody, and told Mother

that Father was hurting Girlfriend. Shortly thereafter, Girlfriend showed up at

Mother’s house, acting hysterical and fearful, and Mother averred that she

observed scratches, red marks, and bruises on Girlfriend’s neck, wrists, and

back.2   Father was arrested and charged with strangulation, assault, and

harassment.

      While the custody matter remained pending, the PFA matter was heard

in a series of hearings over several months presided over by the Honorable

Leslie Gorbey.   After multiple hearings, the trial court dismissed the PFA

petition on August 23, 2019, and issued findings to accompany its dismissal.

The trial court noted that Father’s criminal charges had been reduced to a

single summary charge, to which Father pleaded guilty after Girlfriend

recanted her allegations against Father.      Nevertheless, after hearing the

testimony of a police officer involved in the investigation, Mother, Father,

Girlfriend, and Daughter, the trial court credited Daughter’s testimony about

the incident over Father’s and Girlfriend’s, and determined that Father

physically abused Girlfriend in his bedroom while Children were in another

room on the same floor in Father’s house.      See PFA Order, 8/23/2019, at




2Mother attached photographs as exhibits to her petitions, averring that the
photographs were of Girlfriend’s injuries as they appeared to Mother when
Girlfriend came to her house.
                                     -4-
J-A13031-20
J-A13032-20

¶¶ 2-16. Both Mother and Daughter testified that Father physically abused

Mother in the past, but acknowledged that Father had not abused Daughter

or Son. Id. at ¶ 15. During the January 2019 incident with Girlfriend, Father

did not hit, physically assault, or touch Daughter in an abusive manner. Id.

at ¶ 14.     Although the trial court assessed “Father’s violent behavior” as

“[in]appropriate,”   “[un]acceptable,”   “concerning,”   and   “alarming,”   and

credited Daughter’s fear and discomfort around Father, the trial court

concluded that Daughter’s feelings did not meet the definition of abuse set

forth in the PFA Act.3 Id. at ¶ 17. The trial court opined that “[t]his problem

is one that should be addressed in a [c]ustody action and not under the [PFA

Act].” Id.

      Subsequently, Mother’s two petitions to modify custody were heard on

October 22, 2019, by the Honorable Alan Rubenstein. During that hearing,

Daughter was the sole witness and testified about her fear of Father and

concerns about his care. At the conclusion of the hearing, the custody court

entered a “Domestic Court Sheet” on the docket, with a section labeled

“Order” stating the following.

      Either party may petition for a further hearing.

      Temporary order subject to modification: Mother to have primary
      physical and sole legal custody of [Children].



3 Mother filed a motion for reconsideration, arguing that a child does not have
to be the subject of the abuse or wait for actual physical harm to suffer fear
and need protection, but the PFA court denied the motion.
                                     -5-
J-A13031-20
J-A13032-20

      Father shall have no right to custody with [Daughter]. Father’s
      periods of partial custody with [Son] shall occur on Saturday from
      12 noon until 4pm. Those periods of custody are to be with the
      supervision of Kids First of the Assurance Group. Cost of that
      supervision to be borne by Father. [Girlfriend] is not to be present
      at the custody visits.

Trial Court Order, 10/22/2019, at 1 (unnecessary capitalization omitted).

      On October 25, 2019, Mother filed a PFA petition, which is the subject

of the PFA Appeal, on behalf of herself as the sole plaintiff.4 In the petition,

Mother averred that just two days after the custody hearing, Father posted

the following message publicly on his Facebook page.

      This is the position you wanted me in, here I am. You have taken
      from me and destroyed everything I care about. You say you don’t
      hate me, yet you keep yanking them out of my life time and time
      again. Fuck you bitch, send that to your fucking fat ass indignant
      lawyer. You and that fat fuck are nothing but backstabbing
      conniving bitches, and yes Jan I mean your (sic) a bitch. One day
      you and everything fat ass has done to me will be returned to you
      tenfold, just make sure you know that when that day comes I will
      be on the ground in tears laughing hysterically.

PFA Petition, 10/25/2019, at 11.1. Mother averred that she viewed this post

as a threat to harm her physically, and that in the past, Father had “made

good” on similar threats against her. Id. She also viewed the post as a threat

against her lawyer Jan Grossman, who also is the managing partner at

Mother’s employer, We Care Legal Services, which is a family law firm. Id.

She stated that Father has “stalked, attacked, strangled, harassed, and



4 Mother also filed an emergency petition to modify custody in the custody
matter with similar allegations, which remained pending on the custody docket
at the time the record was transmitted to this Court.
                                     -6-
J-A13031-20
J-A13032-20

threated to kill” her multiple times in the past. Id. The trial court entered a

temporary PFA order and scheduled a final hearing for November 6, 2019.

      Judge Rubenstein, the same trial judge who recently had heard the

parties’ custody matter, presided over the November 6, 2019 PFA hearing.

Both Mother and Father were represented by counsel, and both parents

testified. The trial court summarized their testimony as follows.

           At the [PFA] hearing, Mother testified that while the parties
      were still inside the Bucks County Justice Center on October 22,
      2019, Father sent a text to Son. Mother observed the text
      message from Father in which Father told Son that it was
      Daughter’s “fault” that Father could no longer see Son.

            Mother testified that she became aware of Father’s
      Facebook post after the custody hearing and she felt threatened
      by the post[, specifically the threat to seek retribution “tenfold.”].

                                          ***
             Mother felt that in his Facebook post, Father was insinuating
      that he was going to get “revenge” on her, or “more than likely,
      try to kill [her].”

             When she testified, Mother stated that she first experienced
      Father’s violent behavior when she was pregnant with Daughter
      17 years ago. She stated: “The first time that it was more than a
      shove was when I was pregnant with Daughter[,] when he
      dragged me down the street in a chokehold.” Mother stated that
      she remained in this relationship because of fear and financial
      difficulties.

            Mother related that after Daughter testified at the custody
      hearing of October 22, 2019, Father sent “over 40 text messages”
      to Daughter, despite [the Custody Court’s October 22, 2019
      custody order] stating Father was to have no contact with
      Daughter. Mother stated that as a result of the many text
      messages from Father, Daughter was tearful and anxious, and
      Daughter thereafter reached out to her therapist for assistance.



                                      -7-
J-A13031-20
J-A13032-20

           … Mother testified about the prior multiple acts of abuse
     which she suffered at the hands of Father. She testified that in the
     past Father had hit her with his pick-up truck which caused a
     fractured wrist. Mother stated that in prior instances, Father had
     grabbed her by the throat and choked her. On one occasion
     Father lifted Mother from the floor while choking her. Mother
     again testified that Father dragged her down the street in a
     headlock while she was pregnant with Daughter. Mother also
     asserted that she was the victim of unspecified sexual violence
     perpetrated by Father.

           On cross-examination, Mother recalled an incident where
     Father was choking her with her “feet off the ground” and Father’s
     father walked into the room and witnessed Father choking her.
     Mother testified that she believed Father’s father would intervene
     and help her. Instead he “screamed” at her and told her it was
     her “fault” that Father “acted this way.”

           Mother was asked on cross-examination why she did not
     contact the police if she suffered abuse for 17 years. She stated
     that she never contacted the police because she was “terrified.”
     Mother testified that she had also been previously threatened by
     members of Father’s family.

            During her testimony, Mother stated that Father had also
     stalked her at various times. Mother testified that Father stalked
     her from September 2017 through June 2018, when Mother filed
     her [first PFA petition].

           Mother stated that in April 2019 she found a tracking device
     on her vehicle which she took to the local police station. Mother
     asserted that she was confident that Father purchased the tracker
     because she received Father’s credit card statement during a
     support hearing and the tracking device was a purchase noted on
     his credit card statement.

            Mother testified that she had seen Father stop in front of her
     residence in his car. She stated that Father would stay for “a few
     minutes” and then drive away. Mother stated that her address was
     confidential, and she did not know how Father knew where she
     lived.




                                     -8-
J-A13031-20
J-A13032-20

           Mother further testified that she had noticed “strange
     things” around her property. She stated that on one occasion the
     lug nuts on one of her car tires had been loosened. She also
     stated that her security cameras would depict a vehicle, similar to
     Father’s, in the parking lot near her home. Mother testified that
     the vehicle was a similar make and model to Father’s car, a “late
     90’s Nissan Maxima with stickers on the back.”

            Mother testified that her current situation with Father has
     been “stressful,” and she has been living on “high alert.” Mother
     asserted that Father only ceases this behavior when a [PFA order]
     is in effect.

           Father also testified during the [PFA] hearing on November
     6, 2019. His testimony began with Father confirming that he was
     the one who posted the [message on his] Facebook page. Father
     stated that he posted on Facebook because he was upset, and that
     he only intended to convey that “karma” would come back to
     Mother. During his testimony, Father denied that he went to
     Mother’s home after they separated, and he denied ever
     “physically attack[ing] members of her family.”

           During his testimony, Father did not deny any of the prior
     abuse incidents of which Mother testified. Mother testified that she
     suffered serious, long-term abuse[,] which occurred throughout
     the parties’ 17-year relationship; however, Father never denied
     any of those allegations in his testimony.

Trial Court Opinion, 12/20/2019, at 3-6 (names altered; citations to notes of

testimony omitted).

     At the conclusion of the PFA hearing, the trial court announced that it

was granting Mother’s PFA petition. It also sua sponte made a ruling in the

parties’ custody case.   As the trial court explains in its Pa.R.A.P. 1925(a)

opinion,

           [i]n the October 22, 2019 custody order, the trial court had
     previously ordered that Father was to have no contact with
     Daughter. During the PFA proceeding, Mother testified, and it was

                                    -9-
J-A13031-20
J-A13032-20

      unrebutted by Father, that he had sent approximately 40 text[]
      messages to Daughter in one evening following the entry of the
      October 22, 2019 custody order. … The trial court used its judicial
      discretion to incorporate by reference the October 22, 2019
      custody order. The trial court held Father in contempt of the
      October 22, 2019 custody order [and sanctioned him to immediate
      incarceration for six months, or until he satisfied the purge
      condition, which was to] write in his own hand how he planned to
      follow [the custody order] going forward.

Trial Court Opinion, 12/20/2019, at 6 (names and references altered).

      Despite sanctioning Father to a period of incarceration, the trial court

did not reduce its ruling regarding contempt of the custody order to a written

order. Instead, it filed on the custody docket the portion of the transcript from

the PFA hearing where it announced its ruling.

      The trial court did, however, enter the PFA Final Order in a separate

written order on the PFA docket. The PFA Final Order expires on November

5, 2022, and inter alia, it: (1) prohibits Father from abusing, harassing,

stalking, or threatening Mother, or attempting to use physical force that would

reasonably be expected to cause bodily injury to Mother, in any place where

she might be found; (2) prohibits Father from contacting Mother by telephone

or any other means, including through third persons; (3) prohibits Father from

going to Children’s schools and any law office of We Care Legal Services; (4)

prohibits Father from having contact with Children and gives Mother sole legal

and primary physical custody to Mother; (5) supersedes the parties’ prior

custody orders; and (6) prohibits Father from stalking or harassing Boyfriend,

Children, and “all employees of We Care Legal Services.” See generally PFA

                                     - 10 -
J-A13031-20
J-A13032-20

Final Order, 11/6/2019. On November 12, 2019, Father timely filed a notice

of appeal from the PFA Final Order, which was docketed in this Court at

number 3233 EDA 2019.5

        Meanwhile, in the custody case, on the same day Father filed his notice

of appeal of the PFA matter, Father filed an emergency motion to vacate the

contempt order and to be released from custody, arguing that the trial court’s

sua sponte holding Father in contempt of a custody order at the PFA hearing

violated his due process rights. On November 20, 2019, the trial court entered

an order specifying that Father should be immediately released from custody

at the Bucks County Correctional Facility because he met the purge condition.

Order, Custody Docket, 11/20/2019.        Following the order in the certified

record appears a handwritten note stating, “Per your custody order, I will not

have any custody with [Mother] or [Children] in any way or capacity until

allowed to do so by this court. Furthermore, I will not make any social media

posts, of any kind, relating to any of my court cases, [Mother] or [Children].

Sincerely, [Father] 11-19-19.” Id. at Exhibit 1 (numbering supplied). On

November 21, 2019, the trial court denied Father’s emergency motion as

moot.




5 The trial court ordered Father to file a concise statement of matters
complained of on appeal, and Father complied. Subsequently, this Court
designated Father’s appeal from the PFA Final Order as a Children’s Fast Track
case pursuant to our rules of appellate procedure.
                                     - 11 -
J-A13031-20
J-A13032-20

      On December 5, 2019, Father filed a notice of appeal from the Custody

Contempt Order, and attached the transcript reflecting the oral order. The

appeal was docketed at this Court at 3445 EDA 2019. Noting the lack of a

separate written order on the custody docket, this Court directed the trial

court to reduce the oral order from November 6, 2019, to a written order. The

trial court eventually complied, entering an order on February 6, 2020.6,   7



      In his appeal from the PFA Final Order, Father raises the following

issues.

      1. Whether the trial court erred as a matter of law and abused its
         discretion in entering a three-year [PFA] order on behalf of
         Mother.

      2. Whether the trial court erred as a matter of law and abused its
         discretion when it allowed Mother to litigate allegations and
         matter[s] that were already litigated and ruled on by the same
         trial court during a prior PFA trial.

      3. Whether the trial court erred and abused its discretion when it
         allowed Mother to testify about alleged abuse from as far back
         as [15] to [20] years.

      4. Whether the trial court erred as a matter of law and abused its
         discretion in entering a three-year [PFA] order on behalf of
         Children, as [] protected part[ies].




6 The trial court did not order Father to file a concise statement, and Father
did not file one. The trial court filed the same Pa.R.A.P. 1925(a) opinion it
had filed in the PFA Appeal.

7 Mother did not file a brief in the PFA Appeal. In the Custody Appeal, Mother
submitted a letter indicating that she could not afford a lawyer and did not
plan to submit a brief, but indicated that she was in agreement with the trial
court’s reasoning in its Pa.R.A.P. 1925(a) opinion.
                                    - 12 -
J-A13031-20
J-A13032-20

      5. Whether the trial court erred as a matter of law and abused its
         discretion in entering a three-year [PFA] order on behalf of
         Boyfriend.

      6. Whether the trial court erred as a matter of law and abused its
         discretion in entering a three-year [PFA] order on behalf of all
         employees of We Care Legal.

Father’s Brief in PFA Appeal at 7-8 (unnecessary capitalization and suggested

answers omitted; names altered; issues reordered for ease of disposition).

      In Father’s Custody Appeal, he raises one issue: “[w]hether the trial

court erred as a matter of law and abused its discretion when it violated

Appellant’s due process rights in holding Appellant in contempt of a temporary

custody order and remanding Appellant to the Bucks County Correctional

Facility for a period of six months.”    Father’s Brief in Custody Appeal at 5

(unnecessary capitalization omitted).

PFA Appeal at 3223 EDA 2019

Issue One: Sufficiency of the Evidence

      We begin with Father’s first issue in the PFA Appeal: whether Mother

met her burden in establishing the need for the PFA Final Order. “Our standard

of review for PFA orders is well settled. ‘In the context of a PFA order, we

review the trial court’s legal conclusions for an error of law or abuse of

discretion.’” Boykai v. Young, 83 A.3d 1043, 1045 (Pa. Super. 2014)

(quoting Stamus v. Dutcavich, 938 A.2d 1098, 1100 (Pa. Super. 2007)).

      “The PFA Act does not seek to determine criminal culpability.          A

petitioner is not required to establish abuse occurred beyond a reasonable

                                    - 13 -
J-A13031-20
J-A13032-20

doubt, but only to establish it by a preponderance of the evidence.” K.B. v.

Tinsley, 208 A.3d 123, 128 (Pa. Super. 2019) (citation and brackets omitted).

A “preponderance of the evidence standard is defined as the greater weight

of the evidence, i.e., [enough] to tip a scale slightly.” Raker v. Raker, 847
A.2d 720, 724 (Pa. Super. 2004).

      When a claim is presented on appeal that the evidence was not
      sufficient to support an order of protection from abuse, we review
      the evidence in the light most favorable to the petitioner and
      granting her the benefit of all reasonable inferences, determine
      whether the evidence was sufficient to sustain the trial court’s
      conclusion by a preponderance of the evidence. This Court defers
      to the credibility determinations of the trial court as to witnesses
      who appeared before it.

K.B., 208 A.3d at 128.

      In relevant part, the PFA Act defines abuse as the “occurrence of one or

more of the following acts between family or household members, sexual or

intimate partners or persons who share biological parenthood: … (2) Placing

another in reasonable fear of imminent serious bodily injury.”      23 Pa.C.S.

§ 6102(a)(2).

      “The purpose of the PFA Act is to protect victims of domestic violence

from those who perpetrate such abuse, with the primary goal of advance

prevention of physical and sexual abuse.” Buchhalter v. Buchhalter, 959
A.2d 1260, 1262 (Pa. Super. 2008). “In the context of a PFA case, the court’s

objective is to determine whether the victim is in reasonable fear of imminent

serious bodily injury….” Raker, 847 A.2d at 725. Past acts are significant in



                                     - 14 -
J-A13031-20
J-A13032-20

determining the reasonableness of a PFA petitioner’s fear. K.B., 208 A.3d at

128.

       In the instant case, Father contends the trial court entered a three-year

-long PFA order against him “in essence because [Father] made a Facebook

post in frustration a couple of days after a temporary custody order was

entered in the parties’ custody case.”    Father’s Brief in PFA Appeal at 14.

Father argues that Mother failed to demonstrate that she had a reasonable

fear of imminent serious bodily injury because she testified Father never

showed up at her work, and the last time Father appeared at her house was

in October 2018, a year prior to the PFA hearing. Id. at 16-17.

       In its Rule 1925(a) opinion, the trial court rejected Father’s assertion

that his Facebook post was created out of transitory anger. To the contrary,

the trial court found that the words of the post were threatening to Mother,

especially when viewed in light of the past abuse to which Father subjected

Mother over an extended period of time and stalking incidents as recent as

April 2019. Trial Court Opinion, 12/20/2019, at 10-12. The trial court found

that Father knew the post was threatening, and he intended it to be seen by

Mother.

       We discern no abuse of discretion in the trial court’s determination that

Mother had a reasonable fear of imminent serious bodily harm by Father. Just

two days after a hearing concluded on custody petitions filed by Mother

wherein Father’s custodial rights were cut back, Father created a Facebook

                                     - 15 -
J-A13031-20
J-A13032-20

post and made it public so that anyone could see it. He ranted about his

perceived notion that Mother took Children from him, told her “[f]uck you

bitch,” and threatened Mother and her counsel with retribution “tenfold.” PFA

Petition, 10/25/2018, at 11.1 (numbering supplied).        Mother interpreted

Father’s threat of retribution as a threat to harm her physically, and possibly

even kill her. This has caused her to live on “high alert.” N.T., 11/6/2019, at

36.

      The trial court determined that based upon Mother’s testimony about

Father’s past physical abuse of her, her fear of imminent serious bodily harm

was reasonable.    The trial court also factored in Mother’s description of a

history of stalking since her separation from Father.     Father attempts to

minimize Mother’s testimony by focusing on her statement that the last time

she definitively knew he appeared at her house was in October 2018.

However, this description of Mother’s testimony is selective and taken out of

context.   Mother testified Father stalked her from their separation in

September 2017 until the entry of the first PFA order in June 2018. In October

2018, one week prior to a child support hearing, Mother saw Father drive up

in his car, stop outside her house for a few minutes, and then drive away.

This was particularly concerning to her because her address was supposed to

be confidential, but Father had made it clear to Daughter he knew where

Mother lived, and Girlfriend had showed up at Mother’s house after the

January 2019 incident where Father abused Girlfriend.       She also found a

                                    - 16 -
J-A13031-20
J-A13032-20

tracking device on her car in April 2019, and based upon a purchase of a

tracking device appearing on Father’s credit card statements provided to her

in the parties’ child support hearings, believed it was Father who placed it

there.

      Given the foregoing, the trial court concluded that the Facebook post

reasonably seemed less innocuous to Mother when colored by Father’s past

conduct. Considered as a whole, and when viewed in the light most favorable

to Mother, see K.B., 208 A.3d at 128, Mother’s testimony about these

incidents and communications establish by a preponderance of the evidence

that Father’s Facebook post placed her in reasonable fear of imminent serious

bodily injury. Accordingly, we discern no error of law or abuse of discretion

in the trial court’s entry of the PFA Final Order in favor of Mother and against

Father.

Issue Two: Res Judicata and Collateral Estoppel

      Father assails the trial court’s admission of testimony by Mother

regarding past abuse during the PFA hearing. He contends that Mother should

not be permitted to testify about abuse that she already litigated and lost; he

points to the denial of her motion for contempt in 2018, the August 2019

denial of her PFA petition filed on behalf of Children in January 2019, and the

resolving of her first PFA petition in 2018 by agreement without admissions.

Father’s Brief in PFA Appeal at 24-26. According to Father, the principles of




                                     - 17 -
J-A13031-20
J-A13032-20

res judicata and collateral estoppel prevent Mother from re-litigating past

abuse in the current PFA matter. Id.

      Father’s analysis of res judicata and collateral estoppel is perfunctory,

simply concluding that because the parties had prior litigation over PFA

matters, and some of those matters did not result in Mother’s favor, she

should be precluded from litigating past abuse. Id. However, even a brief

examination of the doctrines reveals that neither doctrine is applicable here.

      We have said the following regarding res judicata.

            [T]he doctrine of res judicata applies to prevent litigants
      from bearing the burden of re-litigating the same issues with the
      same parties, and to promote judicial economy. For res judicata
      to apply, the following elements must be concurrent across both
      actions: (1) the identity of the thing sued upon; (2) the identity
      of the cause of action; (3) the identity of persons and parties to
      the action; and (4) the identity of the quality or capacity of the
      parties suing or being sued. The dominant inquiry under those
      elements, then, is whether the controlling issues have been
      decided in a prior action, in which the parties had a full opportunity
      to assert their rights.

In re N.A., 116 A.3d 1144, 1148-49 (Pa. Super. 2015).

      Here, the identity of the thing sued upon and the cause of action are not

the same. Her current PFA petition seeks to litigate whether she currently has

a reasonable fear of imminent bodily harm. Similar to a dependency petition,

the “element of time is integral” to a PFA petition, and “each petition in this

instance necessarily implicates a different cause of action.” Id. at 1149

(holding that because each dependency petition under the Juvenile Act




                                     - 18 -
J-A13031-20
J-A13032-20

examines whether a child at that time is dependent, technical res judicata

does not apply).

      Collateral estoppel, which sometimes is referred to as issue preclusion,

“is a broader concept than res judicata and operates to prevent a question of

law or issue of fact which has once been litigated and fully determined in a

court of competent jurisdiction from being re[-]litigated in a subsequent suit.”

Vignola v. Vignola, 39 A.3d 390, 393 (Pa. Super. 2012). Collateral estoppel

applies

      if (1) the issue decided in the prior case is identical to one
      presented in the later case; (2) there was a final judgment on the
      merits; (3) the party against whom the plea is asserted was a
      party or in privity with a party in the prior case; (4) the party or
      person privy to the party against whom the doctrine is asserted
      had a full and fair opportunity to litigate the issue in the prior
      proceeding and (5) the determination in the prior proceeding was
      essential to the judgment.
Id.

      Contrary to Father’s argument, the issue of whether Father abused

Mother in the past has not been litigated and fully determined. In her first

PFA petition filed in 2018, Mother alleged that Father had threatened her

recently online, and also alleged a significant history of physical abuse. The

parties agreed to resolve the matter through negotiating terms of the PFA

order rather than proceed to a hearing, so the parties did not have a full and

fair opportunity to litigate the issue of past abuse in the prior proceeding.




                                     - 19 -
J-A13031-20
J-A13032-20

      Although Mother’s 2018 motion for contempt in the PFA matter was

dismissed, her motion related to a narrow issue focused on a specific Facebook

post that Father had posted concerning song lyrics. Thus, the issue at hand

in the contempt motion did not resolve the issue of past abuse.

      This is also the case with Mother’s PFA petition filed in January 2019

that was denied in August 2019. The essential issue in the January 2019

petition was Father’s abuse of Girlfriend, not abuse of Mother. Additionally,

the parties are not the same; the January 2019 petition was filed solely on

Children’s behalf, whereas the current PFA petition was filed on Mother’s

behalf.

      Accordingly, Mother was not precluded from testifying about past abuse

by Father based upon the doctrine of res judicata or collateral estoppel.

Issue Three: Remoteness of Past Abuse

      In his third issue, Father contends the incidents of past abuse Mother

testified about were too remote to be relevant, emphasizing that some of the

events occurred almost twenty years ago. Father’s Brief in PFA Appeal at 27-

28. He claims the trial court improperly justified admission of the testimony

by finding that Father subjected Mother to continuing and pervasive abuse,

which in Father’s view is unsupported by the record. Id. His final point is a

proverbial “Hail Mary” argument pleading unfairness; although Father did not

even so much as deny Mother’s allegations of physical or sexual abuse during

the hearing, he claims the trial court abused its discretion in permitting

                                    - 20 -
J-A13031-20
J-A13032-20

testimony of abuse dating back almost 20 years, because it presented an

“insurmountable burden” for him to overcome when Mother failed to present

any corroborating evidence to her testimony. Id.

       Father has not preserved this issue for appellate review by failing to

make    a   contemporaneous      specific   objection   at   the   PFA    hearing.

Commonwealth v. Smith, 213 A.3d 307-311-12 (Pa. Super. 2019) (finding

evidentiary issue waived for failure to lodge a timely and specific objection at

trial); Pa.R.A.P. 302 (“Issues not raised in the lower court are waived and

cannot be raised for the first time on appeal.”).       During Mother’s lengthy

testimony about the past history of abuse, Father’s counsel only made one

objection, and it was “to any previous mentions of PFAs” without further

explanation. N.T., 11/6/2019, at 10.

       Even if Father has not waived this issue, his claim would not succeed.

This Court has stated that “[p]ast abusive conduct on the [defendant’s] part

[is] a crucial inquiry necessary for entry of a proper order.”           Custer v.

Cochran, 933 A.2d 1050, 1059 n.11 (Pa. Super. 2007) (en banc) (citing

Raker, 847 A.2d at 726).      Because the goal of the PFA Act is to prevent

physical and sexual abuse, a victim does not have to wait for physical or sexual

abuse to occur for the PFA Act to apply, and past acts are relevant to

determine the reasonableness of the petitioner’s current fear. K.B., supra,

at 3; Miller ex rel. Walker v. Walker, 665 A.2d 1252, 1259 (Pa. Super.

1995) (holding that “in light of the protective purposes of the [PFA Act], it was

                                     - 21 -
J-A13031-20
J-A13032-20

within the trial court’s discretion to hear any relevant evidence that would

assist it in its obligation to assess the appellee’s entitlement to and need for

a [PFA] order,” including evidence of abuse occurring six years prior).

“Questions concerning the admission or exclusion of evidence are within the

sound discretion of the trial court and may be reversed on appeal only when

a clear abuse of discretion was present.”     Buchhalter, 959 A.2d at 1263

(citation omitted).

      As detailed supra, Mother testified about a pattern of significant physical

abuse beginning with her pregnancy with Daughter in 2003 and lasting

throughout her relationship with Father. Mother testified to a multitude of

incidents, including several attempts to choke her, a fractured wrist, and other

injuries. She sought medical treatment for her injuries as recently as 2015.

N.T., 11/6/2019, at 32. While their separation brought about a cessation to

the physical and sexual abuse, Mother testified about ongoing concerns about

Father’s behavior post-separation, including stalking and tracking her

whereabouts. Thus, the trial court’s assessment of the situation as an ongoing

pattern of abuse has ample support in the record. Moreover, since an incident

of domestic violence occurring in the past could leave long-lasting trauma that

is triggered by a more recent incident, even an incident that is remote in time

could be relevant to the reasonableness of a petitioner’s current fear.

      Father had ample opportunity to cross-examine Mother, testify on his

own behalf, or present witnesses or other evidence to defend against Mother’s

                                     - 22 -
J-A13031-20
J-A13032-20

testimony. Mother did not need to present corroboration of her testimony to

meet her burden under the PFA Act. A PFA petitioner’s testimony alone, if

believed by the trial court, may constitute sufficient evidence of abuse.

Custer, 933 A.2d at 1058. Therefore, we conclude that the trial court did not

err in permitting Mother to testify about the entire history of intimate partner

violence between her and Father.

Issues Four and Five: Inclusion of Boyfriend and Co-Workers in the PFA Final

Order

        Because they involve similar issues, we will address Father’s fourth and

fifth issues in the PFA Appeal together. Father contends the trial court erred

by entering the PFA Final Order on behalf of Boyfriend and Mother’s co-

workers at We Care Legal.      Regarding Boyfriend, Father argues that since

Boyfriend did not testify on his own behalf, and the only testimony Mother

offered regarding Boyfriend was Mother’s vague accusation that “[t]hreats

have been made against him in the past,” the trial court erred by including

Boyfriend. Id. at 20-21 (citing N.T. 11/6/2019, at 13). Finally, Father argues

that although Mother testified she feared for her co-workers’ safety, because

she conceded that Father has never been to her place of work, the co-workers

“cannot possibly be ‘in reasonable fear of imminent serious bodily injury’ as

required for a finding of ‘abuse’ under 23 Pa.C.S.[] § 6102(a).” Id. at 23.

        Father’s arguments are misplaced. The PFA Final Order grants relief to

Mother as the plaintiff and sole protected person.       See PFA Final Order,

                                      - 23 -
J-A13031-20
J-A13032-20

11/6/2019, at 1. Vis-à-vis Boyfriend and Mother’s co-workers, Father is only

prohibited from stalking or harassing these individuals.8 Id. at 4.   Father

ignores the distinction between comprehensive protections provided to a

plaintiff and lesser protections provided to “other designated persons.” 23

Pa.C.S. § 6108(a)(9). Section 6108 of the PFA Act sets forth the permissible

types of relief the trial court may order “to bring about a cessation of abuse

of the plaintiff or minor children.” Id. at § 6108(a). In subsection 6108(a)(9),

the PFA Act permits a trial court to direct a defendant “to refrain from stalking

or harassing the plaintiff and other designated persons as defined in 18

Pa.C.S. §§ 2709 (relating to harassment) and 2709.1 (relating to stalking).”
Id. To obtain this relief, nothing in the PFA Act requires the plaintiff to prove

that the other designated persons suffered abuse by the defendant. Logically,

prohibiting the stalking and harassing of certain persons significant to the

plaintiff may help “bring about a cessation of abuse of the plaintiff.” Id. at

§ 6108(a). Thus, no relief is due to Father as to Boyfriend and Mother’s co-

workers.9




8 Relatedly, Father is also prohibited from entering Mother’s workplace. This
prohibition is permissible under the PFA Act. 23 Pa.C.S. § 6108(a)(6)
(providing that the trial court may prohibit “the defendant from having any
contact with the plaintiff … including, but not limited to, restraining the
defendant from entering the place of employment … of the plaintiff….”).
Nothing in the PFA Act requires a showing that a defendant has entered a
workplace in the past before a defendant can be prohibited from entering a
workplace of a plaintiff in a PFA order.


                                     - 24 -
J-A13031-20
J-A13032-20

Issue Six: Inclusion of Children in the PFA Final Order

      Father argues the trial court erred by entering a PFA Final Order on

behalf of Children as protected parties. Father’s Brief in PFA Appeal at 7, 19.

He claims “[a]bsolutely no testimony was offered to justify issuance of a PFA

[order] on behalf of [Children].” Id. In his view, the trial court could not have

concluded Children were abused or were in danger of abuse within the



9 We note there is some ambiguity in the PFA Act as to whether “as defined in
18 Pa.C.S. §§ 2709 (relating to harassment) and 2709.1 (relating to stalking)”
refers to a definition of “stalking or harassing” or “other designated persons.”
23 Pa.C.S. § 6108(a)(9). It appears this is an issue of first impression.
Sections 2709 and 2709.1 of the Crimes Code do not define the term other
designated persons, and criminalize harassment and stalking of one person
by another without restriction as to classifications of people. 18 Pa.C.S. §
2709(a); id. at § 2709.1(a). Both sections define the term “[f]amily or
household member.” 18 Pa.C.S. § 2709(f); id. at § 2709.1(f). However, the
term family or household member is only used in reference to an increase in
grading. 18 Pa.C.S. § 2709(c)(3) (providing that “[t]he grading of an offense
under subsection (a)(1), (2) or (3) shall be enhanced one degree if the person
has previously violated an order issued under 23 Pa.C.S. § 6108 (relating to
relief) involving the same victim, family or household member”); id. at
§ 2709.1(c)(2) (providing that “[a] second or subsequent offense under this
section or a first offense under subsection (a) if the person has been previously
convicted of a crime of violence involving the same victim, family or household
member, including, but not limited to, a violation of … an order issued under
23 Pa.C.S. § 6108 (relating to relief) shall constitute a felony of the third
degree”). Therefore, it is not clear whether the General Assembly intended to
restrict the protections in the PFA Act set forth in subsection 6108(a)(9) to
family or household members, or whether it was up to the trial court to
determine the scope of the designated persons.

      Father sets forth no argument regarding the scope of subsection
6108(a)(9) and did not raise this issue before this Court or the trial court.
Since we cannot act as Father’s counsel, we shall not decide this issue at this
time. See C.H.L. v. W.D.L., 214 A.3d 1272, 1277-78 (Pa. Super. 2019) (“We
shall not develop an argument for an appellant…; instead, we will deem the
issue to be waived.”) (citation omitted).
                                     - 25 -
J-A13031-20
J-A13032-20

meaning of 23 Pa.C.S. § 6102(a) because the trial court in the PFA matter had

concluded Children were not abused just three months earlier. Id. at 19-20.

He claims Mother abuses the PFA Act to gain advantage in the parties’ custody

matter, a conclusion he says the trial court made in its August 2019 PFA denial

order.10 Id. at 20.

      Father’s argument that Children could not be included in the PFA Final

Order simply because the trial court made a finding in August that Children

had not been abused by Father misses the mark. First, as discussed supra, a

PFA matter is a time-sensitive proceeding; just because the trial court

determined Mother did not meet her burden in proving the January 2019 PFA

petition does not mean that Mother could not prove that circumstances were

different at the time of the November 2019 PFA petition.

      Second, Children need not be abused directly or be at risk for abuse

directly in order to provide relief to Mother in ways that involve Children. Like

Boyfriend and Mother’s co-workers, the trial court included Children as other

designated persons whom Father is prohibited from stalking and harassing.

See PFA Final Order, 11/6/2019, at 4. For the same reasons described supra




10 Father’s latter point is not congruent with the trial court’s findings, and is
not well taken. Based on the certified record before us, the trial court did not
make any sort of finding that Mother was abusing the PFA Act; instead, the
trial court merely indicated that while Father did abuse Girlfriend, Daughter’s
fear and discomfort towards Father regarding his “violent behavior” “should
be addressed in a [c]ustody action and not under the [PFA Act].” Trial Court
Order, 8/23/2019, at ¶ 17.
                                     - 26 -
J-A13031-20
J-A13032-20

as to Boyfriend and Mother’s co-workers, the trial court was within its

discretion to order this relief regarding Children pursuant to 23 Pa.C.S.

§ 6108(a)(9).

      Furthermore, the trial court’s prohibition on Father’s ability to go to

Children’s residence or schools is permitted by the PFA Act.         23 Pa.C.S.

§ 6108(a)(6) (providing that the trial court may prohibit “the defendant from

having any contact with the plaintiff or minor children, including, but not

limited to, restraining the defendant from entering the place of employment

or business or school of the plaintiff or minor children and from harassing the

plaintiff or plaintiff’s relatives or minor children.”).

      Finally, the PFA Act also permits a trial court to award custody relief

even if Children were not abused directly.        See C.H.L., 214 A.3d at 1282

(explaining that PFA Act provides for temporary custody relief in domestic

violence emergencies because “children who are exposed to domestic violence

suffer a torrent of adverse effects regardless of whether they are direct victims

of the physical abuse” and the Act “guards against defendants who use

children as tools against those seeking protection, even if the children are not

themselves physically abused”). The PFA Act permits the trial court to award

temporary custody of or establish temporary visitation rights with regard to

minor children, again as relief designed to “bring about a cessation of abuse

of the plaintiff.” 23 Pa.C.S. §§ 6108(a) Nothing in the PFA Act requires the

plaintiff to prove that the defendant abused Children in order to obtain custody

                                       - 27 -
J-A13031-20
J-A13032-20

relief pursuant to subsection 6108(a)(4). Stated another way, the PFA Act

does not require the plaintiff to initiate a PFA action on behalf of the plaintiff’s

children in order to obtain custody relief.11 In fact, the PFA Act provides that

“[i]n determining whether to award temporary custody or establish temporary

visitation rights pursuant to this paragraph, the court shall consider any risk

posed by the defendant to the children as well as risk to the plaintiff.” Id.

(emphasis added). The trial court may even award sole custody to a plaintiff

without evidence that Children were abused. C.H.L., 214 A.3d at 1272 (“[T]he

PFA Act does not require a child to be physically struck before a court can

award temporary sole custody to a plaintiff. The court may do so even though

the defendant has inflicted serious abuse upon the plaintiff alone. See [23

Pa.C.S.] § 6108(a)(4)(iii)(B).”).12



11 Although the PFA Act does permit a parent to initiate a PFA action on behalf
of minor children, see 23 Pa.C.S. § 2106(a), Mother did not do so in the
instant PFA petition and is the sole plaintiff.

12 We note that the PFA Act does require the trial court to make certain findings
before it may restrict custody in various ways.                  See 23 Pa.C.S.
§ 6108(a)(4)(iii)(B) (providing that the trial court “may … deny the defendant
custodial access to a child” if “the court finds after a hearing under this chapter
that the defendant has inflicted serious abuse upon the plaintiff or a child or
poses a risk of abuse toward the plaintiff or a child”); see also id. at
§ 6108(a)(4)(i) (mandating the trial court to restrict custody in certain
circumstances). However, because Father does not raise or discuss the
propriety of the trial court’s temporary custody award in the PFA matter, we
do not address whether the PFA Final Order’s custody award is in accordance
with subsection 6108(a). We also do not address whether the custody
provisions in the PFA Final Order are moot or meet an exception. See C.H.L.,
214 A.3d at 1279-80 (explaining that custody orders pursuant to the PFA Act
are temporary due to a PFA emergency, and even if technically mooted by a
                                      - 28 -
J-A13031-20
J-A13032-20

      Based on the issue and arguments Father made to this Court, the trial

court did not abuse its discretion by ordering relief in the PFA Order that

involve Children.

Custody Appeal at 3445 EDA 2019

Issue One: Sua Sponte Contempt Finding

      In Father’s Custody Appeal, he raises one issue: “[w]hether the trial

court erred as a matter of law and abused its discretion when it violated

[Father’s] due process rights in holding [Father] in contempt of a temporary

custody order and remanding [Father] to the Bucks County Correctional

Facility for a period of six months.”   Father’s Brief in Custody Appeal at 5

(unnecessary capitalization omitted).

      Father’s argument is straightforward: by sua sponte finding him in

contempt, the trial court violated his right to due process.   He notes that

neither Mother nor anyone else filed a petition seeking to hold him in

contempt. He emphasizes that he had no notice that the trial court would

decide a custody matter at the hearing in the PFA matter regarding Mother’s

petition for a PFA order. He claims he was not afforded the opportunity to

present evidence to defend against his alleged contempt of the custody order.

In fact, he emphasizes that the trial court did not even bother to reduce its




subsequent custody order in parallel ongoing custody litigation, may meet the
capable-of-repetition-but-evading-review exception to the mootness
doctrine).
                                   - 29 -
J-A13031-20
J-A13032-20

oral contempt adjudication to a written order until after Father appealed.

Father’s Brief in Custody Appeal at 10-13.

      We review custody contempt orders for an abuse of discretion. K.M.G.

v. H.M.W., 171 A.3d 839, 844-45 (Pa. Super. 2017). A trial court abuses its

discretion in entering a custody contempt order if it misapplies the law,

exercises its discretion in a manner lacking reason, or does not follow legal

procedure. Id.

      The Child Custody Act permits the trial court to adjudge in contempt any

party who willfully fails to comply with a custody order. 23 Pa.C.S. § 5323(g).

The trial court may issue sanctions, including imprisonment for a period of not

more than six months, so long as the order specifies the condition by which

the party may purge the contempt to be released from jail. Id.

      When a trial court adjudges someone in contempt of a custody order,

five procedural elements are recommended to ensure due process: “(1) a rule

to show cause why attachment should issue; (2) an answer and hearing; (3)

a rule absolute; (4) a hearing on the contempt citation; and (5) an

adjudication.” Harcar v. Harcar, 982 A.2d 1230, 1234-35 (Pa. Super. 2009).

However, all five factors are not mandatory. Id. The “essential due process

requisites for a finding of civil contempt are notice and an opportunity to be

heard.” Id.

      The record confirms Father’s summary of events. The trial court sua

sponte found Father in contempt of the October 22, 2019 custody order

                                    - 30 -
J-A13031-20
J-A13032-20

without warning at the conclusion of the hearing regarding Mother’s PFA

petition. N.T., 11/6/2019, at 60. The PFA matter, while interrelated to the

custody matter, is a wholly separate matter on a wholly separate docket.

Although the trial court emphasizes in its opinion that during Father’s

testimony he did not deny Mother’s allegation that he sent over 40 texts to

Daughter following her testimony at the custody hearing, he also had no

indication that he had to defend against a contempt of a custody order in the

PFA matter.    The trial court immediately concluded the hearing after it

announced its contempt adjudication and sanction, giving Father no

opportunity to be heard on the custody contempt matter.

      In short, Father did not have notice that he was facing a possible

contempt finding nor did he have the opportunity to be heard. Thus, the trial

court violated Father’s right to due process.     Accordingly, we vacate the

Custody Contempt Order.

Comments by the Trial Judge

      Before we conclude, we address one other matter we deem to be of

utmost importance, despite neither party’s mention of it. At the conclusion of

the PFA hearing, the trial court addressed the parties to explain its ruling. In

doing so, the trial court made the following comments on the record.

      I had the benefit, for purposes of this hearing, of sitting on a
      custody case involving these same parties less than a month ago.
      I’ll tell you what I gathered so far, having entered a Temporary
      Order; you’re a punk, [Father]. You beat on women. Tough
      guy.

                                     - 31 -
J-A13031-20
J-A13032-20


      Little blond honey, you’re too dumb to leave. She tells me
      she was putting money in her 401(k) so she can leave. That's a
      bunch of crap. Keep on doing that; that 401(k) money will pay for
      your funeral. How can you stay with this knucklehead? You
      have no self-respect. How many times is he going to beat on
      you? I don’t buy this, “he has a family member that's a police
      officer.” It’s just bunk.

      So he’s a real tough guy when it comes to beating on women.
      We’ve seen guys like that. They have other inadequacies. I'm
      not going to address them because I’m not an anatomist,
      but it seems to follow.

      Now, of course, I’m going to grant a PFA. This is threatening.

N.T., 11/6/2019, at 57-58.

      It is apparent from the context of the entire hearing that the trial court

was referring to Mother as the “[l]ittle blond honey” who was “too dumb to

leave” and lacks “self-respect.” See id. And of course the trial court was

referring to Father as the “punk,” “[t]ough guy,” “knucklehead,” and “real

tough guy” with an ”inadequa[te]” penis. Id. We find these comments to be

shocking, sexist, offensive, and egregiously inappropriate by a judge presiding

over a PFA hearing.

      The comments are irrelevant.13      The trial court twice asked Mother

during the hearing why she had not left Father during their 17-year

relationship. Id. at 11-12. The court’s later comments suggest it was not




13The comments are also largely inaccurate. For example, by the time of the
PFA hearing, the evidence in the record indicates that Mother had been
separated from Father for almost two years.
                                    - 32 -
J-A13031-20
J-A13032-20

asking these questions to assess the credibility of Mother’s fear, but rather to

pass judgment on her for staying in a relationship with Father. However, the

PFA Act protects plaintiffs regardless of whether they leave the relationship,

remain in the relationship, or resume the relationship.        The trial court’s

comments evince a fundamental misunderstanding of the dynamics of

intimate partner violence,14 which is of particular concern considering the trial

court was presiding over a hearing on that very topic. They also are belittling

to Mother, and may serve to discourage victims from seeking help from the

judicial system.

      The comments also were disrespectful to Father. Although trial judges

are human and understandably may be upset by intimate partner violence, all

parties deserve to be treated with respect in a court of law. Moreover, such

comments by a trial judge may invoke anger or shame in a party who was

just adjudged to have engaged in abuse and sanctioned by significant




14 “It is not uncommon for victims of intimate partner violence to remain with
or return to their abusers for a myriad of complicated reasons, such as a dire
financial situation; a need for housing; help with co-parenting their children,
or assistance with a disability; fear of escalating violence or losing their
children; religious or cultural beliefs; and/or distorted thinking and unhealthy
reliance upon the abuser created by past abuse.” Commonwealth v.
Wilson, 227 A.3d 928, 940 (Pa. Super. 2020) (citing Why Do Victims Stay?,
National Coalition Against Domestic Violence, https://ncadv.org/why-do-
victims-stay). In fact, the PFA Act recognizes the complicated nature of the
dynamics of intimate partner violence, and explicitly provides that a PFA order
remains in effect in the event of subsequent co-residency. See 23 Pa.C.S. §
6108(g) (“Resumption of co[-]residency on the part of the plaintiff and
defendant shall not nullify the provisions of the court order.”).
                                     - 33 -
J-A13031-20
J-A13032-20

repercussions such as loss of custody, loss of residence, loss of firearms,

restrictions on freedom of communication and movement, etc. The comments

may put others at risk of harm or escalation of violence. It is often said that

a PFA order is not a guarantee to stop further abuse, and a trial judge should

take care not to exacerbate the risk of further harm.

      In short, we do not condone the trial judge’s comments, and the parties,

the public, and the institution of law deserve better from trial judges presiding

over hearings under the PFA Act.

Conclusion

      With respect to Father’s appeal at Superior Court docket number 3233

EDA 2019, we affirm the PFA Final Order. With respect to Father’s appeal at

Superior Court docket number 3445 EDA 2019, we vacate the Custody

Contempt Order.

      Order at 3233 EDA 2019 affirmed. Order at 3445 EDA 2019 vacated.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/7/20




                                     - 34 -